Citation Nr: 9935089	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  95-37 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD) prior to November 9, 1994.

2.  Entitlement to a rating in excess of 30 percent for PTSD 
prior to March 10, 1997.

3.  Entitlement to a rating in excess of 50 percent for PTSD 
prior to September 28, 1998.

4.  Entitlement to a rating in excess of 70 percent for PTSD 
from September 28, 1998.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The Board notes that the veteran has raised the issue of 
entitlement to an earlier effective date for service 
connection for PTSD.  See letters from veteran dated January 
5, 1996, January 5, 1997, April 13, 1997, and June 4, 1997.  
The RO has not addressed this issue.  Accordingly, the issue 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The date of receipt of the veteran's claim for an 
increased evaluation for PTSD is November 9, 1994, it is not 
factually ascertainable that the disability increased in 
severity during the one year prior to the date of receipt of 
claim.

3.  From November 9, 1994, through May 4, 1995, the PTSD 
symptomatology was productive of definite social and 
industrial impairment.

4.  From May 5, 1995, through May 14, 1995, and from August 
1, 1995, through September 6, 1997, the PTSD symptomatology 
was productive of severe social and industrial impairment 
(for the period from May 15, 1995, to July 31, 1995, a 
temporary total disability rating was in effect pursuant to 
38 C.F.R. § 4.29 due to a period of hospitalization).

5.  Since September 7, 1997, the PTSD symptomatology has 
resulted in a demonstrable inability to obtain or retain 
employment.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for PTSD, for the period 
prior to November 9, 1994, is not warranted.  38 U.S.C.A. §§  
5107, 5110 (West 1991); 38 C.F.R. § 3.400(1999).

2.  The criteria for a rating in excess of 30 percent for 
PTSD, for the period from November 9, 1994, through May 4, 
1995, have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996).

3.  The criteria for a 70 percent evaluation for PTSD for the 
period from May 5, 1995, through September 6, 1997, have been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (1999).

4.  The criteria for a 100 percent evaluation for PTSD from 
September 7, 1997, have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.

I.  Background

The veteran initially brought a claim for service connection 
for PTSD in July 1991.  Based on a review of the service 
medical records, service personnel records, an August 1991 
statement from the veteran's wife, and a VA psychiatric 
examination in September 1991, in a rating decision of 
February 1992, service connection was granted for PTSD and a 
10 percent rating was assigned from July 31, 1991.  The 
veteran was informed of this decision and his appellate 
rights but did not file a notice of disagreement within one 
year of the notification letter.

At a VA psychiatric examination in November 1994, the veteran 
reported chronic insomnia for 20 years.  He was not currently 
being seen by a psychiatrist.  He denied current suicidal 
thoughts, feelings of hopelessness, helplessness, guilt 
feelings or anhedonia.  He had been married for about 22 
years and had two children.  He was gainfully employed at 
CEI.  He was mildly anxious and his mood was slightly 
depressed.  His speech was of normal rate, rhythm and volume.  
His thoughts were free of any suicidal or homicidal ideation 
or paranoid delusions.  His perceptions were free of any 
hallucinations.  He was alert and oriented times three with 
normal cognition.  Judgment and insight were fair.  He 
continued to have nightmares of traumatic events he witnessed 
in Vietnam.  He expressed feelings of hypervigilance and 
reported outbursts of anger.  The diagnosis was rule out 
PTSD.  No Global Assessment of Functioning (GAF) score was 
assigned.  In a rating decision of January 1995, the 10 
percent rating was confirmed.  The veteran's current appeal 
stems from this decision.

In a statement from the veteran's wife, dated in July 1995, 
she expressed how difficult her marriage with the veteran had 
been over the years.  She noted that the veteran was very 
moody and had mood changes at any time.  He did not sleep 
well due to nightmares.  During the nightmares, the veteran 
had choked, hit, slapped, and on occasions thrown her out of 
bed.  She also noted that they had two daughters who had 
problems coping and understanding their father's actions.  

The veteran was hospitalized from May 15, 1995, to July 21, 
1995 and participated in the VA Center for Stress Recovery 
Program for PTSD.  The hospital report shows diagnoses of 
PTSD and cocaine abuse in remission.  The GAF score assigned 
was 55.  The discharge report notes that the veteran had 
initially presented with a depressed affect, hypervigilance, 
avoidance and feelings of detachment toward others.  During 
sessions he frequently experienced severe anxiety, hot 
flashes and headaches.  During the last half of the program 
he was able to make meaningful connections with fellow 
veterans.  During individual therapy, he was guarded and 
fearful of discussing emotionally charged subjects for fear 
of losing control.  He complained of increased symptomatology 
such as nightmares, intrusive thoughts, insomnia and feelings 
of grief.  He was given medication which increased his 
periods of sleep and lowered the intensity of his intrusive 
thoughts.  It was noted that he would be living at home with 
his wife and children who were supportive.  He had been 
employed at his current job since 1970.  After discharge from 
the hospital, he was to continue his outpatient treatment at 
the VA Center for Stress Recovery.  In rating decision of 
August 1995, a 100 percent temporary total rating was granted 
effective from May 15, 1995, pursuant to 38 C.F.R. § 4.29 due 
to the period of hospitalization. 

In December 1995, the RO received a VA Consultation Sheet 
Supplement dated in January 1995 of a clinical assessment in 
December 1994.  The pertinent diagnosis was chronic PTSD.  A 
GAF score in the mid 50s was assigned and it was noted that 
the veteran's PTSD symptomatology was moderate to severe. 

At a VA psychiatric examination in April 1996, the veteran 
reported that his symptomatology had gotten worse.  He 
reported experiencing headaches, nightmares, flashbacks, 
intrusive thought, hyperalertness, feelings of sadness, and 
poor appetite.  The veteran reported that he slept only two 
to three hours a night and that his wife did not sleep with 
him as he tossed and turned.  The veteran also indicated that 
his work record was deteriorating and that he had been put on 
probation in 1994 for fighting and threatening fellow 
workers.  He had worked at the same place for the past 25 
years.  He also reported daily intrusive thoughts, flashbacks 
and nightmares.  The examiner noted that the veteran appeared 
distraught.  He spoke in a monotonous and very low volume 
voice.  His speech was clear and relevant, but pressured.  He 
denied suicidal ideation but admitted to having tried to 
commit suicide in 1975 when he crashed his car after finding 
out that Saigon had fallen.  The diagnoses were PTSD, major 
depression, and prior history of alcohol abuse.  The GAF 
score was 59.

VA outpatient treatment records show continued treatment of 
PTSD at the Center for Stress Recovery.  The records show 
continued problems with nightmares, intrusive thoughts, sleep 
problems, depression, anger and anxiety.  The veteran and his 
wife attended marriage counseling in December 1995.  The 
outpatient treatment records indicate that the veteran was 
still employed, although he had been on extended sick leave 
for physical disabilities for a period of time around October 
1996.

In a February 1997 letter Dr. S. M., a VA physician at the 
Center for Stress Recovery, noted that the veteran had a 
history of chronic PTSD, had completed the residential PTSD 
program in the Spring of 1995 and had been in outpatient 
individual and group therapy since then.  Despite his 
compliance with treatment, including a variety of 
medications, the veteran continued to experience severe and 
disabling symptoms of PTSD, such as high anger levels, 
depressed mood, high anxiety levels, daily distressing and 
intrusive recollections of traumatic combat experiences, 
severe insomnia, frequent nightmares, hypervigilance and 
difficulties concentrating.  In addition, the physician noted 
that the veteran's irritability and impulsivity had strained 
many relationships and continued to jeopardize his employment 
status.  According to this physician, the veteran was 
severely disabled by his PTSD, which had caused severe 
impairment in his psychosocial and occupational functioning.

A VA psychiatric examination was performed in March 1997.  
The veteran's claims file was reviewed by the examiner.  It 
was noted that the veteran had been married for 26 years and 
had two daughters.  After service, he became employed at CEI 
and was currently employed there but was on Workman's 
Compensation for injury to his left elbow and right shoulder.  
He had been attending weekly group sessions and individual 
psychotherapy two to three times a week.  

The examination showed that the veteran was very depressed.  
He reported thoughts of killing himself and others.  He 
reported hearing combat related voices all the time.  He 
reported that he saw shells on the floor.  He did not sleep 
with his wife because he choked and beat her during sleep.  
He had a lot of anger and irritability.  He could not 
concentrate.  He was hypervigilant and had difficulty falling 
asleep.  The veteran was alert, fairly neat in appearance, 
and cooperative at the examination.  His speech was coherent 
and relevant.  His mood was depressed.  His affect was not 
appropriate at times and he was delusional.  He thought that 
some people were against him.  He had been having visual 
hallucinations.  He was oriented to time, place and person.  
His memory for recent and remote events was patchy.  His 
judgment and insight were impaired.  

The pertinent diagnosis was PTSD and a GAF score of 55 was 
assigned.  The examiner noted that the veteran had been in 
the VA program for Stress Recovery and had continued with 
outpatient treatment since 1995.  According to the examiner, 
the veteran continued to experience severe symptoms of PTSD.  
Moreover, the examiner noted that although the veteran was 
under Workman's Compensation for an indefinite program, he 
continued to have symptoms of PTSD and it was doubtful that 
the veteran could function if he continued to go back to 
work.

Additional VA outpatient treatment records include records 
dated in April and May 1997 showing that the veteran had 
increased intrusive thoughts, higher levels of irritability 
and anger, continued sleep problems, and daily reexperiencing 
of symptoms.  The diagnosis remained PTSD.  He continued to 
be prescribed various medications.

In another letter, dated June 1, 1997, Dr. S. M. noted that 
the monthly progress notes over the past two years show the 
persistence and severity of the veteran's PTSD symptoms.  His 
mood and energy level, concentration, and sleep quality 
remained low over the past two years and his hyperarousal 
symptoms of PTSD had only marginally responded to treatment.  
Dr. S. M. provided an opinion that the veteran had suffered 
from severe PTSD since May 5, 1995.

The veteran's wife and one of his daughters submitted 
affidavits dated in January 1998.  They related daily living 
conditions with the veteran and witnessing nightmares, 
flashbacks, and the veteran's quick temper.

In a letter dated in December 1997 from a VA registered nurse 
who had been the veteran's counselor at the Center for Stress 
Recovery since August 1995, it was noted that despite the 
veteran's compliance with treatment, his symptoms had 
worsened.  He had nightmares and night terrors at least three 
times a week, causing continuous sleep deficit.  He remained 
consistently depressed and experienced panic attacks several 
times a week.  He had daily intrusive thoughts which were 
sometimes accompanied by flashbacks.  The panic attacks, 
intrusive thoughts and inability to concentrate were major 
factors contributing to the veteran leaving his job, as he 
had begun to be a danger to himself and others.  In addition, 
the veteran had impaired impulse control which resulted in at 
least two road rage episodes that year in which he assaulted 
the other driver.  His behavior was causing a strain in his 
relationship with his wife and daughters.  The registered 
nurse also noted that the veteran had voiced homicidal plans 
toward fellow employees towards the end of his employment.  
In addition, he was currently experiencing periods of 
dissociation or disorientation when he drove and there was a 
question of whether he should continue to do so.  In a letter 
dated in May 1998, this registered nurse noted that the 
veteran had a GAF score of 45.

Records from the Social Security Administration (SSA) contain 
evidence that the veteran last worked on September 7, 1997, 
and was terminated from his job on November 6, 1997.  

A statement from John B. Anderson, Jr., M. D., dated in 
November 1997, notes that he was the medical director for the 
corporation for whom the veteran worked and had seen him over 
the years.  It was determined that the veteran was currently 
unable to do any job as a lineman anymore.  It was indicated 
that his inability to work was due to back problems.

The SSA records also contain a disability assessment report 
by a private psychologist, Mitchell Wax, Ph.D., dated in 
November 1997.  It was noted that the veteran had been 
married since 1972 and had two children.  The veteran lived 
with his wife and youngest daughter.  He began receiving work 
retirement disability in November 1997.  He was last employed 
in September 1997, after working for that company for 27 
years.  It was noted that he left employment due to 
psychiatric and physiological problems.  The veteran had not 
looked for work as he believed that he was not employable due 
to his medical and psychiatric problems.  He reported having 
trouble with people in authority.  He also reported that 
during the last year of his job, he worked mostly by himself 
because he did not get along with people.  He showed a high 
degree of dependency on his wife for caretaking.  He reported 
that he became angry quickly.  He stated that he was 
compulsive, neat and organized.  The examiner noted that 
there was no tendency to exaggerate or minimize his symptoms.  
The veteran's speech was slow.  There was no fragmentation of 
thought or flight of ideas noted.  His speech was coherent 
and relevant.  Eye contact was good.  He had a fair appetite.  
He had sleep difficulties, with trouble both falling and 
staying asleep.  He reported suicidal and homicidal ideation.  
He reported preoccupations and obsessions.  There were no 
ideas of reference or delusions noted.  He reported 
flashbacks and hallucinations from combat but none were 
present during the interview.  He was oriented to time, 
place, person and situation.  His memory was excellent.  His 
ability to concentrate was good.  His judgment was good.  He 
had insight into his illness and condition, but could only 
marginally conduct his own living arrangements.  He appeared 
anxious as well as depressed and angry at times during the 
interview.  He reported difficulty shopping and being around 
people, and agoraphobia was suspected.  He reported getting 
along well with his mother and sisters, but reported that his 
relationship with his wife lacked intimacy.  He had three 
close friends with whom he had daily contact.  He went to VA 
for treatment three times a week.  The diagnoses were PTSD, 
depression, and intermittent explosive disorder.   The GAF 
score was 60.

The evidence also contains a report dated in January 1998 of 
a statement from the VA registered nurse who had been the 
veteran's counselor at the Stress Recovery Center.  She had 
worked with the veteran for the past two and half years.  She 
believed that his condition had been under control but had 
deteriorated in the past eight months, with increased 
symptoms.  She related that the veteran had a hair-trigger 
rage and had had two recent incidents of road rage where he 
assaulted the other driver.  In addition, he had recently 
shot at teenagers who were on his lawn.  His suicidal and 
homicidal ideation had been up and down, but consistent.  He 
had had active suicidal thoughts since September 1997.  She 
reported that the veteran had worked until September 1997 and 
there had been incidents where he put his life and those of 
his team members in danger as he worked with live electricity 
as a telephone lineman.  He also began having intrusive 
thoughts and was unaware of his surroundings.  It was further 
reported that the veteran did not do well in public settings 
as he went into a rage easily.  It was also reported that he 
had intrusive thoughts while driving and became disoriented.

The report of a VA psychiatric examination in September 1998 
shows that the examiner reviewed the veteran's claims file 
and SSA records and decision.  The current symptomatology 
included depression with anxiety, anger, nightmares, 
flashbacks, and intrusive thoughts.  The veteran had suicidal 
ideation occasionally.  The current symptomatology was 
present despite the fact that the veteran was getting 
psychotropic medication.  He described very little social 
contact.  He easily became angry and irritable.  He went to 
VA group therapy regularly.  He took care of activities of 
daily living reasonably well.  He had been married 26 years 
and his wife was supportive, although they had very little 
intimacy.  He had worked for a company for 26 years as a 
lineman and stopped working in November 1997.  He reported 
that his doctors recommended that he should not work because 
he was experiencing flashbacks when he was handling high-
voltage lines.  The examination showed that the veteran was 
unshaven.  He had a soft, monotone voice.  His mood was 
depressed.  His affect was constricted.  His thought 
processes were clear and relevant.  He currently showed no 
suicidal intent.  He denied visual or auditory hallucinations 
but reported flashbacks where he saw faces of the enemy and 
visions of the jungles in Vietnam.  His attention and 
concentration were fair in situations of no demands; however, 
in situations of working conditions, he was unable to sustain 
concentration due to the intrusiveness of Vietnam thoughts 
and flashbacks.  His memory appeared to be intact.  His 
judgment was still preserved.  The pertinent diagnosis was 
PTSD.  A GAF score of 50 was assigned and it was noted that 
the veteran had serious symptoms of suicidal ideation and the 
presence of flashbacks, producing an impairment in his social 
and occupational life.

A VA Social Survey was conducted in October 1998 by a 
clinical social worker.  It was noted that the veteran was 
married.  He reported a prior good relationship with his 
parents who are now deceased, and with his siblings.  He 
reported having at least one episode of anger a month and 
flashbacks and nightmares at least once or twice a month.  
The veteran reported depressed mood, mood swings, poor sleep, 
suicidal and homicidal ideation, irritability, poor 
concentration, and a high level of anxiety.  He also reported 
having panic attacks several times a week.  The veteran's 
mood was somewhat depressed and his affect was appropriate to 
his mood.  He was oriented times three.  His GAF score was 
50.  The examiner noted that the veteran's social and 
industrial functioning currently was assessed to be severe, 
at 70 percent disabling.


II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In general, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  However, the effective date for 
an increased rating for disability compensation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if a claim is received 
within 1 year from such date; otherwise, the effective date 
is the date of receipt of the claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The date of VA 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim when the report of such treatment 
or examination relates to a disability for which increased 
compensation is sought.  38 C.F.R. § 3.157(b)(1) (1999).  The 
date of receipt of evidence from a private physician or 
layman will be accepted when the evidence furnished is within 
the competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2) (1999).  The date of receipt by VA of 
examination reports, clinical records and transcripts of 
records will be accepted as the date of receipt of a claim if 
received from State, county, municipal, recognized private 
institutions, or other Government hospitals, where such 
records are submitted by or on behalf of the claimant and 
entitlement is shown.  38 C.F.R. § 3.157(b)(3) (1999).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed. 
Reg. 52700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating service-connected psychiatric 
disability are codified at 38 C.F.R. § 4.130 (1999).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals before March 1, 
1999, hereinafter Court) held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.

In the present case, the Board notes that only the criteria 
of the former regulation are applicable for the period prior 
to November 7, 1996, the effective date of the change in 
regulation.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998) 
(the legal obligation to apply the effective date of the 
revised regulations prevents the application, prior to that 
effective date, of the liberalizing law rule stated in 
Karnas).  

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(1996).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).

Under the former criteria, PTSD warrants a 10 percent rating 
if it is productive of mild impairment of social and 
industrial adaptability, a 30 percent rating if it is 
productive of definite impairment of social and industrial 
adaptability, a 50 percent rating if it is productive of 
considerable impairment of social and industrial 
adaptability, and a 70 percent rating if it is productive of 
severe impairment of social and industrial adaptability.  A 
100 percent rating is warranted if the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or if the PTSD is productive of a 
demonstrable inability to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  In a subsequent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c) (West 1991).


Under the amended criteria for evaluating PTSD, a 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decreased work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999),

A.  Rating in Excess of 10 Percent for PTSD prior to November 
9, 1994

The veteran did not appeal the February 1992 rating decision 
which assigned the initial 10 percent rating.  Consequently, 
that decision became final based on the evidence then of 
record.  The veteran did not file a claim for an increase 
prior to the VA psychiatric examination on November 9, 1994.  
Therefore, the date of the VA examination is considered the 
date of receipt of claim for purposes of determining the 
effective date of the increased evaluation.  It is not 
factually ascertainable that the increase in disability 
occurred during the one year preceding November 9, 1994, VA 
examination, which constituted the date of an informal claim 
for an increased rating.  Therefore, an increased evaluation 
is not warranted for the period prior to November 9, 1994.

B.  Rating in Excess of 30 Percent for PTSD during the period 
from November 9, 1994, through May4, 1995

As explained below, the Board finds that the evidence shows 
that the veteran's PTSD was 70 percent disabling as of May 5, 
1995.  With respect to the period from November 9, 1994, 
through May 4, 1995, the Board notes that only the former 
criteria of Diagnostic Code 9411 apply.  See Rhodan, 12 Vet. 
App. at 55.

The November 1994 VA psychiatric examination showed that the 
veteran had chronic insomnia, mild anxiety, slightly 
depressed mood, no suicidal or homicidal ideation, and no 
paranoid delusions or hallucinations.  He had been married 
for 22 years.  He was gainfully employed.  He had nightmares, 
hypervigilance and outbursts of anger.  It was recommended 
that the veteran have psychologic testing for corroboration 
of a PTSD diagnosis.

The January 1995 report from the VA Center for Stress 
Recovery notes a diagnosis of chronic PTSD, with moderate to 
severe symptoms.  A GAF score in the mid 50s was assigned.

The evidence does not show that the veteran's PTSD was 
productive of more than definite impairment in social and 
industrial ability during the period from November 9, 1994, 
through May 4, 1995.  A GAF score in the range from 51 to 60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with co-workers).  The veteran 
was gainfully employed and had worked for the same company 
for over 24 years.  He was married and had two children.  The 
noted symptomatology was that the veteran had recall of 
traumatic events in Vietnam, he continued to have nightmares 
at times, he had chronic insomnia due to his Vietnam 
experience, and he expressed feelings of hypervigilance with 
outbursts of anger at times.  The Board finds that these 
symptoms were productive of no greater than definite 
impairment in social and industrial impairment.

However, the evidence demonstrates that the veteran's PTSD 
symptomatology was productive of severe social and industrial 
impairment beginning May 5, 1995.  In the letter dated June 
1, 1997, from Dr. S. M., she noted her medical opinion that 
the veteran's PTSD was severe as of May 5, 1995.  The 
evidence also demonstrates that the severity of the veteran's 
PTSD warranted participation in a residential treatment 
program.  The veteran was accepted to the PTSD residential 
treatment program and participated in that treatment from May 
15 to July 21, 1995.  The GAF assigned at discharge from this 
treatment program was 55.

As discussed below, the Board finds that the evidence shows 
that the veteran's PTSD was 100 percent disabling as of 
September 7, 1997.  However, the evidence does not warrant a 
rating in excess of 70 percent during the period from May 5, 
1995, through September 6, 1997.  In the letter dated June 1, 
1997, from Dr. S. M., as well as other letters from this 
physician, she noted her medical opinion that the veteran's 
PTSD was severe but not totally incapacitating.  The medical 
evidence does not show that the veteran's PTSD was productive 
of total occupational and social impairment, or that his PTSD 
resulted in virtual isolation in the community or totally 
incapacitating psychoneurotic symptoms.  The evidence does 
not show that the veteran was demonstrably unable to obtain 
or retain employment during the period from May 5, 1995 
through September 6, 1997.  In fact, the veteran was 
gainfully employed during that time with the employer he had 
worked for since service.



C.  Rating in Excess of 70 Percent for PTSD from September 7, 
1997

The evidence supports a 100 percent rating for PTSD from 
September 7, 1997.  The records from the Social Security 
Administration (SSA) demonstrate that the veteran stopped 
working on this date, although his employment was not 
officially terminated until November 8, 1997.  SSA found that 
the veteran was disabled beginning on September 7, 1997, due 
to the primary diagnosis of anxiety related disorders.  

The medical evidence shows that the veteran's PTSD 
symptomatology had worsened.  In the December 1997 letter 
from Theodora Rizk, she noted that despite the veteran's 
compliance with treatment, his symptoms had worsened.  In the 
May 1998 letter, Ms. Rizk noted that the veteran's GAF score 
was 45.  A GAF score in the range from 41 to 50 indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job). 

In a January 1998 contact with Ms. Rizk, she noted that the 
veteran's condition had been under control but had 
deteriorated over the past 8 months.  He had a hair-trigger 
rage, with two recent incidents of road rage where he 
assaulted another driver.  He also had recently shot at 
teenagers who were on his lawn.  He had had consistent 
suicidal and homicidal ideation and had had active suicidal 
thoughts since September 1997.

The November 1997 Disability Assessment Report from Dr. Wax 
noted that the veteran reported getting along well with his 
family, although his relationship with his wife lacked 
intimacy, and that he had three friends with whom he had 
daily contact.  The GAF score was 60.  However, the report 
also notes that the veteran went to the VA for treatment 
three times a week.  In addition, it was noted that the 
veteran had been unemployed since September 1997 and had 
reported that he had threatened his supervisors and had 
worked during the course of the last year of his employment 
mostly by himself because he could not get along with people.

The evidence shows that the veteran also has physical 
problems.  However, the Board is convinced that the veteran's 
PTSD has been so severe as to result in a demonstrable 
inability to obtain or retain employment from September 7, 
1997, a 100 percent rating for PTSD is warranted.


ORDER

A rating in excess of 10 percent for PTSD prior to November 
9, 1994, is denied.

A rating in excess of 30 percent for PTSD for the period from 
November 9, 1994, through May 4, 1995, is denied.

A 70 percent rating for PTSD is granted for the period from 
May 5, 1995, through September 6, 1997, subject to the 
criteria governing the payment of monetary awards.

A 100 percent rating for PTSD is granted for the period from 
September 7, 1997, subject to the criteria governing the 
payment of monetary awards.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

